Carswell, J.
(dissenting). I dissent and vote to affirm without modification.
The rights of the parties should not be determined as if they arose between Norton and Royster. They should be determined on the equities existing between the Federal Housing Administration and Royster. The former does not acquire its equities through Norton, but wholly independent of her and as a consequence of the conduct of Royster and Norton. Royster is not as free from fault as the Federal Housing Administration. The fraudulent will of February 1, 1936, was admitted to probate April 2, 1936. Presumably Royster was cited in that proceeding. Certainly she was under a duty to inquire into the validity of the instrument then propounded in view of her being a beneficiary under the earlier 1932 will.
After the probate of the fraudulent will under which Norton seemingly acquired title and entered into possession of the real property, the dealings were had with the Federal Housing Administration agency in August, 1936, at a time when, as a matter of record, Norton seemed to be the true owner and the Federal Housing *514Administration agency excusably relied upon Norton’s record title and Norton’s actual possession. The improvements made upon the parcel were with the moneys advanced under the Federal Housing Administration regulations before Royster moved to vacate the decree admitting the fraudulent will to probate. Royster may be said to have been dilatory in ascertaining and enforcing her rights with respect to the fraudulent will and not having the 1932 will probated until August 1, 1937- In this case the fraud was not the sole cause of the Federal Housing Administration becoming obligated because of the advance of the moneys; there was a concurring element which facilitated Norton’s wrongful act; that element was Royster’s inertia and the belated assertion of her rights, but for which Norton would not have received the moneys and the property would not have been improved. Thus the equities favor the Federal Housing Administration as against Royster. It is also undisputed that the $1,500 reserved under the equitable lien for the Federal Housing Administration did not dimmish the full value of " her property ” as taken from Royster in the condemnation proceedings. There is no substantial basis for distinguishing in principle between enforcing an equitable lien for moneys represented by improvements on land, where the moneys are advanced or the improvements made in the mistaken belief that the person in possession is the owner, as in N. Y., O. & W. R. Co. v. Livingston (238 N. Y. 300), and the advancing of similar moneys where the mistaken belief is induced by the fraud of the one in possession with seeming evidence of ownership. No doctrine different from that applied in the Livingston case (supra) should be applied in the case at bar as a matter of true balancing of equities. There is no reason why a proper solicitude of equal degree to that indulged for the benefit of the railroad in the Livingston case should not be indulged in for the benefit of the Federal Housing Administration in the case at bar. Royster has no equitable right to profit, at the expense of the Federal Housing Administration, to the extent of $1,500 for the wrong done by Norton. "
We have here a clear case of an attempt at unjust enrichment by Royster, in violation of settled equitable principles, at the expense of the party wholly without fault in the situation. The principle that one who advances moneys or makes improvements upon the land of another while wrongfully in possession may not -have reimbursement from the true owner or anyone else, is subject to the exception applied in the Livingston case (supra). When one makes improvements in good faith, while wholly free from wrongdoing, or advances money for the same for the benefit of the owner without that owner’s consent, he may receive reimburse^ *515ment, not from the true owner, but from the one taking the property in invitum. The facts and the situation here are sui generis and are within the exception illustrated by the Livingston case (supra).
Final decree, in so far as appealed from, modified by striking therefrom the direction for payment Of the sum of $1,500 of the award to the Federal Housing Administration, and the balance thereof, $2,900, to Effie Royster; and by inserting in place thereof a direction that the entire award of $4,400 be paid to Effie Royster, claimant. As so modified, the final decree is affirmed, with cósts to appellant.